Citation Nr: 1823085	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  08-37 090   	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether substitution of the Appellant as the claimant due to the death of the Veteran was proper.

2.  Entitlement to service connection for a diabetes mellitus.

3.  Entitlement to service connection for a cardiac disability. 

4.  Entitlement to service connection for a psychiatric disability. 

5.  Entitlement to service connection for erectile dysfunction. 

6.  Entitlement to service connection for peripheral vascular disease of the lower extremities. 

7.  Entitlement to service connection for a neurologic disability of the bilateral upper extremities, to include carpal tunnel syndrome. 

8.  Entitlement to service connection for a neurologic disability of the bilateral lower extremities. 

9.  Entitlement to service connection for hypertension. 

10.  Entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits, to include the threshold matter of whether the Appellant is recognized as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had service from July 1967 to July 1971.  He died in July 2016.  

In August 2016, the Appellant filed an application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601).  Later that same month, the RO notified the Appellant that she met "basic eligibility for substitution as the spouse" of the Veteran and was accepted as a valid substitute for purposes of processing the Veteran's claims of service connection to completion.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017); see also 79 Fed. Reg. 52977-85 (Sept. 5, 2014).  

During the pendency of the appeal, however, the Appellant filed a claim for DIC benefits in November 2016.  In January 2017, the RO issued a rating decision denying benefits as the RO was "unable to establish you as the Veteran's surviving spouse."  As will be discussed further below, the Board finds the Appellant has timely filed a notice of disagreement to this rating decision.

It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits; a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated. 38 C.F.R. § 20.101; Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The January 2017 rating decision calls into question the validity of the Appellant's substitution.  Accordingly, the Board has recharacterized the issues as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.






REMAND

DIC, including Surviving Spouse Status

As noted above, in November 2016 the Appellant filed a claim for DIC benefits.  A letter was sent to the Appellant in December 2016 that notified her of evidence needed to support her claims for DIC, survivor's pension, and accrued benefits.  The letter explained that additional evidence was needed from her within 30 days before a decision would be made because she did not live with the Veteran continuously from the date of marriage until his death.  The letter notified the Appellant that she needed to submit statements from her and two other persons that, in relevant part, explained the reasons for any period of separation, a statement of whether she and the Veteran ever intended to live together again, any attempts made by her or the Veteran to resolve or settle their problems, and any amounts and dates of the Veteran's contribution to her support during each separation.  She was also asked to confirm her source of income.  In a January 2017 response, the Appellant submitted statements from her and one from a friend.  

A January 2017 rating decision notified the Appellant that VA denied her claim for benefits because of her failure to provide the requested evidence (as prescribed in a December 2016 notification letter).  The letter stated that VA was unable to establish her as the Veteran's surviving spouse.  This rating decision deferred adjudication of the issue of accrued benefits for the RO to issue in a separate letter.    

The Appellant submitted a statement on VA Form 21-4138, received February 15, 2017, that clearly referred to the January 2017 rating decision and stated "I disagree with this letter" and requested that "all issues be resolved in [her] favor."  

Effective March 24, 2015, VA amended its regulations to provide that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) as a NOD only if it is submitted on a standard form, in cases where such a form is provided. See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. 19.23 , 19.24, 20.201(a) (2017)). For every case in which the AOJ provides, in connection with its decision, a form for the purpose of initiating an appeal, an NOD consists of a completed and timely submitted copy of that form. VA will not accept as an NOD an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result that is submitted in any other format, including on a different VA form. See 38 C.F.R. § 20.201 (a).

Although the Appellant's disagreement is not on the official form, the Board finds that the Appellant's February 2017 written notice of disagreement is valid.  Specifically, reviewing the January 2017 rating decision reflects that the RO did not provide the Appellant with the proper Notice of Disagreement form (Form 21-0958) as prescribed in 38 C.F.R. § 20.201(a).  Rather, it enclosed VA Form 4107, Notice of Procedural and Appellate Rights, four copies of VA Form 21-4138, Statement In Support of Claim, as well as information entitled Where to Send Your Written Correspondence.  Significantly, the enclosed 4107 notice of appeal rights states 

If you did not receive VA Form 21-0958 in connection with our decision, then write us a letter telling us you disagree with our decision or enter your disagreement on VA Form 21-0958 in questions 11 or 12A. If you did not receive VA Form 21-0958 in connection with our decision, then either your statement or VA Form 21-0958 is considered your Notice of Disagreement. Send your Notice of Disagreement to the address included on our decision notice letter.

Thus, because the form was not provided, 38 C.F.R. § 20.201(b) allows for a written notice of disagreement in cases where the agency of original jurisdiction does not provide a form identified as being for the purpose of initiating an appeal.  In accordance with 38 C.F.R. § 20.201(b), the Appellant's February 2017 statement also contained terms that can reasonably be construed as disagreement with the entire January 2017 rating decision and a desire for appellate review.  As a result, the Board interprets the Appellant's February 2017 statement as a valid, timely Notice of Disagreement.  Further review of the record shows that the Appellant was not provided a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Appellant's claim of entitlement to DIC, death pension, and accrued benefits based on her being recognized as a surviving spouse, must be remanded.

As noted above, the issue of whether the Appellant may be recognized as the Veteran's surviving spouse for VA dependency and indemnity compensation (DIC) purposes could impact the determination of whether the Appellant is properly recognized as a substitute claimant.  Accordingly, the issue of the validity of substitution and the underlying claims on their merits are deferred. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issue of entitlement DIC, survivor's pension, and accrued benefits, to include the threshold matter of whether the Appellant is his lawful surviving spouse.  Inform the Appellant of the requirements to perfect an appeal.  If the Appellant perfects an appeal with respect to that issue, return the issue to the Board.

2. After completing the above and conducting any additional development deemed necessary, readjudicate the claims on appeal, to include the threshold issue of the validity of the substitution.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

